     Case 3:19-cv-01980-BAS-BGS Document 14 Filed 05/10/21 PageID.91 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11                            UNITED STATES DISTRICT COURT
12                          SOUTHERN DISTRICT OF CALIFORNIA
13

14     A.N.M.L.,                                         Case No. 19-cv-01980-BAS-BGS

15
                                       Petitioner,       ORDER DISMISSING ACTION
                                                         AS MOOT
16          v.

17     MERRICK B. GARLAND, Attorney
       General of the United States, et al.,
18
                                     Respondents.
19

20          Petitioner ANML, a minor child, filed this Petition for Writ of Habeas Corpus
21   against various government officials seeking release from immigration custody. 1 (ECF
22   No. 1.) Shortly thereafter, the Government released ANML. The parties then briefed
23   whether there are any issues remaining for the Court to resolve. Having considered the
24   parties’ arguments, the Court concludes this action is moot and dismisses it without
25   prejudice for the following reasons.
26

27          1
              The Court substitutes Attorney General Merrick B. Garland and Secretary of Homeland Security
     Alejandro Mayorkas in place of the former officials. See Fed. R. Civ. P. 25(d)(1).
28

                                                     -1-
                                                                                                  19cv1980
     Case 3:19-cv-01980-BAS-BGS Document 14 Filed 05/10/21 PageID.92 Page 2 of 6



 1   I.     BACKGROUND
 2          A.    ANML’s Detention and Claims
 3          Petitioner ANML filed a Verified Emergency Petition for Writ of Habeas Corpus
 4   against the Attorney General, the Secretary of Homeland Security, and several other
 5   government officials. (Pet., ECF No. 1.) ANML alleged she was being unlawfully
 6   detained by Customs and Border Protection (“CBP”) at a facility in San Diego County.
 7   (Id. ¶ 9.)
 8          When the Petition was filed, ANML was nine years old. (Pet. ¶ 25.) She alleges she
 9   fled her home country of El Salvador with her mother to seek asylum in the United States.
10   (Id. ¶ 26.) On May 7, 2019, after ANML and her mother crossed the U.S./Mexico border
11   without inspection, CBP officials apprehended them in San Ysidro, California. (Id. ¶¶ 27–
12   28.) On May 11, 2019, after processing, the Government issued them a Form I-862 Notice
13   to Appear on July 29, 2019. (Id. ¶ 29.) CBP officers then sent ANML and her mother to
14   Tijuana, Mexico, pursuant to the Migrant Protection Protocols. (Id.) They remained in
15   Mexico until being paroled into the United States for their July 2019 appearance in
16   Immigration Court. (Id.) The Government later served ANML and her mother with a
17   Notice of Hearing in Removal Proceedings, directing them to appear on September 11,
18   2019. (Id. ¶ 31.) Upon appearing on that date, ANML and her mother were directed to
19   next appear for a master calendar hearing on October 4, 2019. (Id. ¶ 33.)
20          Before the master calendar hearing, ANML and her mother filed a motion to change
21   the venue of their removal proceedings from San Diego, California, to Baltimore,
22   Maryland. (Pet. ¶ 34.) There, immigration proceedings were underway for ANML’s
23   mother’s other daughter, who had retained an attorney who agreed to also represent ANML
24   and her mother in their asylum cases. (Id.) At the master calendar hearing, the Immigration
25   Judge advised the parties that he would not resolve the venue motion until October 24,
26   2019. (Id. ¶ 35.)
27          Following the October 4, 2019, master calendar hearing, ANML and her mother
28   were placed into CBP custody. (Pet. ¶ 35.) ANML filed this action eight days later on

                                                -2-
                                                                                        19cv1980
     Case 3:19-cv-01980-BAS-BGS Document 14 Filed 05/10/21 PageID.93 Page 3 of 6



 1   Saturday, October 12, 2019. ANML alleged she and her mother had been wrongfully
 2   detained, denied access to their legal counsel, and questioned and forced to sign legal
 3   documents. (Id. ¶¶ 7, 36–39.) She also alleged they had serious medical conditions that
 4   required immediate attention. (Id. ¶ 39.) Based on these allegations, ANML brought
 5   claims for violation of the Flores Settlement Agreement that concerns the detention of
 6   minor children in immigration custody, violation of the Administrative Procedure Act,
 7   violation of the Due Process Clause, declaratory relief, and a writ of habus corpus. (Id. ¶¶
 8   49–81.) She sought relief consisting of a writ “directing Respondents to release Petitioner
 9   within 24 hours,” a declaration that her detention violated the law, and an award of “costs
10   and expenses under the Equal Access to Justice Act (‘EAJA’).” (Id. ¶ 82.)
11           B.    The Government’s “Appearance” and ANML’s Release
12           On October 18, 2019, the Government filed a “Notice of ‘Appearance’.” (ECF
13   No. 6.) It requested notice of any case filings but asserted that its “appearance” was not “a
14   waiver of any defense or objection, including but not limited to personal jurisdiction,
15   sufficient process, . . . and proper venue.” (Id.)
16           The same day, the Government followed up with another notice—a “Notice of
17   Release of Petitioner from Custody.” (ECF No. 7.) The Government stated:
18           On Monday, October 14, 2019 (a federal holiday), [the Department of
19           Homeland Security] released Petitioner (and her mother) from custody and
             transferred docket control of their case to Baltimore, Maryland. This case was
20
             therefore rendered moot on October 14, 2019. Petitioner has received the
21           relief she was seeking. “At any stage of the proceeding a case becomes moot
             when ‘it no longer present[s] a case or controversy under Article III, § 2 of
22
             the Constitution.’” Abdala v. I.N.S., 488 F.3d 1061, 1063 (9th Cir. 2007)
23           (quoting Spencer v. Kemna, 523 U.S. 1, 7 (1998)).
24   (Id.)
25           ANML responded with a “Notice of Unadjudicated, Unresolved Issues Before the
26   Court.” (ECF No. 8.) She argued the Court still needs to resolve her request for declaratory
27   relief, as well as her demand for costs and expenses under EAJA. (Id.) The Court ordered
28   the parties to brief the issues ANML raised, and they have. (ECF Nos. 9, 12; see also Pet.’s

                                                  -3-
                                                                                          19cv1980
     Case 3:19-cv-01980-BAS-BGS Document 14 Filed 05/10/21 PageID.94 Page 4 of 6



 1   Suppl. Br., ECF No. 10; Gov.’s Suppl. Br., ECF No. 11; Pet.’s Reply Suppl. Br., ECF No.
 2   13.)
 3   II.    ANALYSIS
 4          An action becomes moot when “it no longer present[s] a case or controversy under
 5   Article III, § 2 of the Constitution.” Spencer v. Kemna, 523 U.S. 1, 7 (1998). “For a habeas
 6   petition to continue to present a live controversy after the petitioner’s release . . . , there
 7   must be some remaining ‘collateral consequence’ that may be redressed by success on the
 8   petition.” Abdala v. I.N.S., 488 F.3d 1061, 1064 (9th Cir. 2007). Collateral consequences
 9   “create concrete legal disadvantages.” Zegarra-Gomez v. INS, 314 F.3d 1124, 1125 (9th
10   Cir. 2003). “[W]here the grounds for habeas relief will not redress collateral consequences,
11   a habeas petition does not continue to present a live controversy once the petitioner is
12   released from custody.” Abdala, 488 F.3d at 1064.
13          The Government contends ANML’s release from custody moots her habeas petition
14   and the exceptions to mootness do not apply. (Gov.’s Suppl. Br. 4:17–5:24.) The Court
15   agrees. Because ANML has been released, the “successful resolution of [her] pending
16   claims could no longer provide the requested relief.” See Abdala, 488 F.3d at 1065.
17   Consequently, this action is moot. See id.; see also Alam v. Carter, 843 F. App’x 953 (9th
18   Cir. 2021) (holding immigration detainee’s release from custody mooted habeas petition);
19   Corral v. Barr, 776 F. App’x 953, 954 (9th Cir. 2019) (same).
20          Moreover, ANML’s request for declaratory relief is likewise moot. See Urdaneta v.
21   Keeton, No. CV-20-00654-PHX-SPL (JFM), 2020 WL 2319980, at *8 (D. Ariz. May 11,
22   2020) (concluding that for those petitioners who had been released from custody, their
23   claims for habeas and declaratory relief were moot); see also Alawad v. Figueroa, No.
24   3:16-cv-2227-JAH-BLM, 2021 WL 1195789, at *3 (S.D. Cal. Mar. 30, 2021) (finding the
25   petitioner’s release from custody mooted his habeas petition and due process challenge);
26   cf. Rhodes v. Stewart, 488 U.S. 1, 3 (1988) (holding the case was moot before declaratory
27   relief was issued in light of one plaintiff being released from custody and the other plaintiff
28   passing away).

                                                  -4-
                                                                                            19cv1980
     Case 3:19-cv-01980-BAS-BGS Document 14 Filed 05/10/21 PageID.95 Page 5 of 6



 1         In the same vein, ANML’s request for EAJA fees does not insert a live controversy
 2   into her underlying action. And her request lacks merit. Fees under EAJA are available to
 3   a litigant who prevails, but “[t]o receive what one sought is not enough to prevail: the court
 4   must require one’s opponent to give it.” Klamath Siskiyou Wildlands Ctr. v. U.S. Bureau
 5   of Land Mgmt., 589 F.3d 1027, 1031 (9th Cir. 2009); see also Buckhannon Bd. & Care
 6   Home, Inc. v. W. Virginia Dep’t of Health & Hum. Res., 532 U.S. 598, 610 (2001) (rejecting
 7   the “catalyst theory” under which a plaintiff is considered a “prevailing party” if the lawsuit
 8   brought about a voluntary change in the defendant’s behavior). Here, unlike comparable
 9   cases, there was no court action before the Government released ANML from custody. Cf.
10   Aguirre-Urbina v. Wilcox, No. C18-1743 TSZ, 2019 WL 6498098, at *2 (W.D. Wash. Dec.
11   3, 2019) (finding the petitioner was a prevailing party for EAJA fees where the court issued
12   an order to show cause stating that it was going to order the petitioner to be released from
13   custody unless a new bond hearing demonstrated he was a danger to the community); see
14   also Primero Garcia v. Barr, 484 F. Supp. 3d 750, 754–55 (N.D. Cal. 2020) (reasoning the
15   petitioner was a prevailing party because he obtained a partial victory in the form of a
16   court-ordered bond hearing). Hence, fees under EAJA would not be appropriate.
17         ANML’s arguments do not convince the Court otherwise. ANML contends her
18   requests for declaratory relief and an award of costs constitute collateral consequences that
19   save her action from being moot. (Pet.’s Suppl. Br. 15:21–24.) Yet, these items are not
20   consequences that “create concrete legal disadvantages” for ANML. See Zegarra-Gomez,
21   314 F.3d at 1125–27 (concluding petitioner suffered collateral consequences after removal
22   because his aggravated felony conviction barred him from seeking cancellation of removal
23   for twenty years—a consequence that his petition may have cured). Because ANML does
24   not identify concrete legal disadvantages arising from her past detention, she does not show
25   collateral consequences that would save her action from the mootness doctrine. See
26   Abdala, 488 F.3d at 1064.
27         Alternatively, ANML argues this case fits into the voluntary cessation exception to
28   mootness. (Pet.’s Suppl. Br. 15:24–16:13.) “The voluntary cessation exception applies

                                                  -5-
                                                                                            19cv1980
     Case 3:19-cv-01980-BAS-BGS Document 14 Filed 05/10/21 PageID.96 Page 6 of 6



 1   when (1) there is a voluntary cessation of the allegedly illegal activity; (2) the cessation
 2   arises because of the litigation; and (3) there is a reasonable expectation that the alleged
 3   wrong will be repeated.” Friends of the Earth, Inc. v. Laidlaw Envt’l Servs., Inc., 528 U.S.
 4   167, 190 (2000). The Court is not convinced that there is a reasonable expectation that the
 5   alleged wrong will be repeated. ANML was released in late 2019, her immigration matter
 6   was transferred to Baltimore, and she is no longer under the Migrant Protection Protocols
 7   that purportedly led to her detainment. Hence, the voluntary cessation exception does not
 8   apply.
 9            In sum, ANML brought this action seeking release from immigration custody. The
10   Government released her before the Court had the opportunity to address any of ANML’s
11   claims. ANML’s action no longer presents a live controversy in light of her release.
12   Therefore, the Court must dismiss it as moot. See Abdala, 488 F.3d at 1064.
13   III.     CONCLUSION
14            For the foregoing reasons, the Court DISMISSES WITHOUT PREJUDICE
15   ANML’s Verified Emergency Petition for Writ of Habeas Corpus (ECF No. 1). The Clerk
16   of Court shall close this case.
17            IT IS SO ORDERED.
18

19   DATED: May 7, 2021
20

21

22

23

24

25

26

27

28

                                                 -6-
                                                                                         19cv1980
